PER CURIAM.
We reverse that portion of the trial court’s order providing for incarceration because of the absence of a finding that appellant has the present ability to pay the purge amount. Bowen v. Bowen, 471 So.2d 1274 (Fla.1985). Further, in our view, the record does not support a present ability to pay the purge amount of $18,743.11.
Oh remand the trial court is further directed to clarify whether incarceration was also ordered because of the formation of a professional association, it being error to order incarceration for so forming one unless appellant paid a $10,000 purge.
GUNTHER, C.J., GLICKSTEIN and SHAHOOD, JJ., concur.